Citation Nr: 0837120	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  06-19 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

1.  Whether the appellant had active service for the purpose 
of establishing basic eligibility for nonservice-connected 
disability pension benefits.

2.  Entitlement to nonservice-connected pension.



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel

INTRODUCTION

The appellant had service between June 1971 and January 1972. 
The exact nature of this service is the subject of the 
current appeal. 
 
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Nashville, Tennessee Regional Office 
(RO). In a decision letter of March 2005, the RO concluded 
that the appellant did not have any active service, and that 
his claim for pension benefits was denied on that basis. 

The issue of entitlement to nonservice-connected pension is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  The veteran served on active duty from June 1971 and 
January 1972.

2.  The veteran's active duty service occurred during a 
period of war.



CONCLUSION OF LAW
 
Resolving reasonable doubt in favor of the veteran, the 
criteria for eligibility for VA nonservice-connected pension 
benefits based on whether the appellant had active service 
have been met. 38 U.S.C.A. §§ 101(2), 107, 1521 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.203 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
A veteran meets the service requirements for pension if such 
veteran served in active military, naval or air service (1) 
for ninety days or more during a period of war; (2) during a 
period of war and was discharged or released from such 
service for a service-connected disability; (3) for a period 
of ninety consecutive days or more and such period began or 
ended during a period of war; or (4) for an aggregate of 
ninety days or more in two or more separate periods of 
service during more than one period of war.  See 38 U.S.C.A. 
§ 1521(j) (West 2002). 
 
Additional requirements regarding evidence needed to 
establish basic eligibility for pension are contained in 38 
C.F.R. § 3.203 (Service records as evidence of service and 
character of discharge) which provides as follows:. (a) 
Evidence submitted by a claimant. For the purpose of 
establishing entitlement to pension, compensation, dependency 
and indemnity compensation or burial benefits the Department 
of Veterans Affairs may accept evidence of service submitted 
by a claimant (or sent directly to the Department of Veterans 
Affairs by the service department), such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department if the evidence meets the 
following conditions: (1) The evidence is a document issued 
by the service department. A copy of an original document is 
acceptable if the copy was issued by the service department 
or if the copy was issued by a public custodian of records 
who certifies that it is a true and exact copy of the 
document in the custodian's custody or, if the copy was 
submitted by an accredited agent, attorney or service 
organization representative who has successfully completed 
VA-prescribed training on military records, and who certifies 
that it is a true and exact copy of either an original 
document or of a copy issued by the service department or a 
public custodian of records; and (2) The document contains 
needed information as to length, time and character of 
service; and (3) In the opinion of the Department of Veterans 
Affairs the document is genuine and the information contained 
in it is accurate. (b) Additional requirements for pension 
claimants. In addition to meeting the requirements of 
paragraph (a) of this section, a document submitted to 
establish a creditable period of wartime service for pension 
entitlement may be accepted without verification if the 
document (or other evidence of record) shows: (1) Service of 
4 months or more; or (2) Discharge for disability incurred in 
line of duty; or (3) Ninety days creditable service based on 
records from the service department such as hospitalization 
for 90 days for a line of duty disability. (c) Verification 
from the service department. When the claimant does not 
submit evidence of service or the evidence submitted does not 
meet the requirements of paragraph (a) of this section (and 
paragraph (b) of this section in pension claims), the 
Department of Veterans Affairs shall request verification of 
service from the service department. However, payment of 
nonservice-connected burial benefits may be authorized, if 
otherwise in order, based upon evidence of service which VA 
relied upon to authorize payment of compensation or pension 
during the veteran's lifetime, provided that there is no 
evidence which would serve to create doubt as to the 
correctness of that service evidence. If it appears that a 
length of service requirement may not be met (e.g., the 90 
days wartime service requirement to receive pension under 38 
U.S.C. 1521(j)), the Department of Veterans Affairs shall 
request a complete statement of service to determine if there 
are any periods of active service that are required to be 
excluded under §3.15.  
 
The appellant contends that he had over seven months of 
active duty, and this provides him with basic eligibility for 
nonservice-connected pension benefits.  
 
VA has made numerous attempts to verify whether the veteran 
served on active duty (as opposed to active duty for training 
or inactive duty), including actions ordered in a February 
2008 Board Remand.  Despite the time and resources expended 
thus far, a definitive resolution of the issue has not yet 
been reached.  For the reasons described below, the Board 
finds the evidence is essentially in equipoise, and that at 
this point, reasonable doubt must be construed in favor of 
the veteran.  
 
There are several documents that do not support that the 
veteran served on active duty.  A June 1971 enlistment 
contract indicates that the veteran enlisted in the U.S. 
Naval Reserve in an inactive duty status.  A February 2003 
letter from the National Personnel Records Center states that 
the veteran was not issued a DD Form 214 because he had no 
active service or less than 90 consecutive days of active 
duty for training.  In December 2004 the War Records Division 
of the Military Department of Tennessee was contacted by the 
RO, and a copy of the veteran's DD 214 Form was requested.  
No record of the veteran's DD 214 could be found.  
 
To the contrary, there are a number of documents supporting 
that the veteran did have active duty service.  A June 1971 
personnel record indicates that the veteran had enlisted in 
the U.S. Naval Reserve for six years at the rate of SR 
(seaman recruit), and that he also agreed to enlist in the 
United States Navy for four years.  The document further 
notes that the veteran was being discharged with HDCG 
(honorable discharge, convenience of government), for the 
reason of, "Immediate Enlistment USN."  A Record of 
Discharge, Release From Active Duty, or Death dated in 
January 1972 indicates that the appellant was being 
'Discharged and Released from Active Duty.' It was specified 
that entry had been on June 4, 1971. The reason given was 
'Convenience of the Government, Not physically qualified.' It 
was noted that the character of service was honorable. It was 
stated that the branch of service was USN [United States 
Navy].  A January 2005 VA Form 3101, obtained in response to 
a request for clarification from the RO, indicates the 
veteran's "active duty service dates are: 06/04/1971 to 
01/02/1972, honorable."  
 
In February 2008 the Board remanded the matter to further 
clarify the conflict in the evidence.  It appears that in 
response, the RO obtained a May 2008 Eligibility Report, 
indicating that the veteran served in the U.S. Navy with an 
EOD (entry on duty) date of June 4, 1971, and an RAD (release 
from active duty) date of January 2, 1972.  The record 
indicates the veteran had an honorable discharge.  While it 
appears in the RO's May 2008 supplemental statement of the 
case that this May 2008 document was construed as negative 
evidence, the Board cannot point to why this would be the 
case.
In addition, in a January 2005 Formal Finding by the RO, it 
was determined that the veteran's service medical records are 
missing.  Given the absence of such records, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)(the BVA has 
a heightened duty in a case where the service medical records 
are presumed destroyed).  Requests were made by the RO in 
both December 2004 and July 2006 for further records and more 
information, documented by VA forms 3101.
Given the extent of the development conducted thus far, and 
upon consideration of all of the evidence that has been 
obtained, the Board must find that the evidence is at least 
in equipoise.  Reasonable doubt must be construed in favor of 
the veteran.  Te Board further finds that the documents 
supporting that the veteran did serve on active duty fully 
meet the requirements of 38 C.F.R. § 2.203.  As such, active 
service, for the purposes of establishing basic eligibility 
for VA nonservice-connected pension benefits has been 
established, and to that extent, the appeal is granted.
  
Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in 
November 2004 provided the veteran with an explanation of the 
type of evidence necessary to substantiate his claim, as well 
as an explanation of what evidence was to be provided by him 
and what evidence the VA would attempt to obtain on his 
behalf.  The letter specifically informed the veteran that he 
should submit any additional evidence that he had in his 
possession.  Also, a separate undated letter provided the 
appellant with information concerning the evaluation and 
effective date that could be assigned should his claim be 
granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.

Not all of the veteran's duty-to-assist letters were provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claim was subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service personnel records have been obtained, and, as 
described above, attempts have been made to obtain his 
service medical records.  Post service treatment records have 
been obtained.  He was afforded the opportunity for a 
personal hearing.  The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  


ORDER

Active service, for the purpose of establishing basic 
eligibility for VA nonservice-connected pension benefits, has 
been established, and to that extent the appeal is granted.


REMAND

In addition to the basic requirement of active duty service, 
eligibility for nonservice-connected pension requires 
additional evidence.  The evidence must show that the veteran 
meets the net worth requirements under § 3.274 and does not 
have an annual income in excess of the applicable maximum 
annual pension rate specified in § 3.23; and (vi) (A) Is age 
65 or older, or (B) Is permanently and totally disabled from 
nonservice-connected disability not due to the veteran's own 
willful misconduct.  A veteran is considered permanently and 
totally disabled if the veteran is any of the following: (1) 
A patient in a nursing home for long-term care because of 
disability; or (2) Disabled, as determined by the 
Commissioner of Social Security for purposes of any benefits 
administered by the Commissioner; or (3) Unemployable as a 
result of disability reasonably certain to continue 
throughout the life of the person; or (4) Suffering from: (i) 
Any disability which is sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation, but only if it is reasonably certain that such 
disability will continue throughout the life of the person; 
or (ii) Any disease or disorder determined by VA to be of 
such a nature or extent as to justify a determination that 
persons suffering from that disease or disorder are 
permanently and totally disabled.  38 U.S.C.A. §§ 1521 (West 
2002); 38 C.F.R. § 3.3(a)(3) (2007). 

Income eligibility for pension, and the amount of any pension 
payable, is determined by subtracting the veteran's annual 
family countable income from the maximum annual pension rate 
applicable to the veteran's circumstances. 38 U.S.C.A. § 
1521(a); Martin v. Brown, 7 Vet. App. 196, 198 (1994).  One 
prerequisite to entitlement is that the veteran's income not 
exceed the applicable maximum pension rate specified in 38 
C.F.R. § 3.23. 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 
3.3(a). Pension benefits are paid at the maximum annual rate 
reduced by the amount of annual income received by the 
veteran. 38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a) (3) (vi), 
3.23(a), (b), (d) (4). The VA Manual M21-1, Part I, Appendix 
B indicates the maximum annual rate of non-service- connected 
pension benefits for a veteran with varying numbers of 
dependents on a yearly basis. See 38 C.F.R. § 3.23(a) (3).  
In determining countable annual income for improved pension 
purposes, all payments of any kind or from any source 
(including salary, retirement or annuity payments, or similar 
income, which has been waived) shall be included except for 
listed exclusions. See 38 U.S.C.A. § 1503(a); see also 38 
C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a). 

Here, the Board notes that while the evidence appears to 
support that the veteran is permanently and totally disabled 
as he is in receipt of Social Security disability benefits, 
the file contains no evidence as to his annual income.  
Entitlement to pension depends not only on whether there is 
total and permanent disability, entitlement also depends on 
income. The veteran must be asked to submit records showing 
his current income.  38 C.F.R. §§ 3.23, 3.3 (2007). 

Accordingly, the case is REMANDED for the following action:

1. Review the claims file and ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002 & Supp. 2005), the 
implementing regulations found at 38 
C.F.R. § 3.159 (2005) and any other 
applicable legal precedent is completed. 
In particular, the RO should notify the 
veteran of the information and evidence 
yet needed to substantiate his pension 
claim and of what part of such evidence 
he should obtain, and what part the RO 
will attempt to obtain on his behalf. 
 
The AMC/RO should take such additional 
development action(s) as it deems proper 
with respect to the pension claim, 
including following all applicable 
regulations and directives implementing 
the provisions of the VCAA delineating 
VA's duties regarding notice and 
development, as well as all M21-1 
directives relating to the calculation of 
countable income and expenses. 
 
2. Ask the veteran to submit all 
pertinent evidence that would establish 
his annual income. 

After all of the above actions have been completed, 
readjudicate the veteran's claim.  If the claim remains 
denied, issue to the veteran a supplemental statement of the 
case, and afford the appropriate period of time within which 
to respond thereto.  
	
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


